DETAILED ACTION
Claims 1-15 & 21-24 are pending as amended on 08/08/22.

Response to Amendment
This non-final action is a response to the amendment filed on August 8, 2022 and the RCE filed on September 6, 2022.  Claim 1 has been amended as a result of the previous action; the grounds of rejection have been redone accordingly.  Claim 11 has not been amended or argued against and the rejections have been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 & 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims have been amended to read that a lower portion of the pump-out tube “extends at least partially into the second portion” of the hole, while also now reciting that it “fills essentially the entire vertical extent of the second portion”, creating confusion as to whether Applicants claim a partial or total extension of the tube into this “second portion”.  Appropriate correction is required.  Examiner further notes that this “second portion” of a hole is not narrowly defined – other than being narrower & closer to an inner surface of a glass substrate than another portion – and thus, Applicant’s new limitation is not substantially limiting when the location/vertical span of the “second portion” of a hole is not strictly defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 & 21-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Collins et al., US 5,664,395.
With regard to claim 1, Collins teaches several methods for making an IG unit wherein two glass substrates (2/3) are sandwiched around spacers (5) & a peripheral seal (4) and evacuated through a pump-out cavity (11) extending through one of the substrates, wherein said cavity may be made larger at an outer side than an inner side, and a flanged pump-out tube comprising an intermediate skirt (8/9) protruding out from the tube has been seated into said cavity with said skirt for bonding [FIGS. 1/19], wherein the tube end is melted shut after evacuation in order to seal the unit, such that the sealed tube end doesn’t project out past the outer side of the cavity (throughout, e.g. abstract, [Col. 1, 10-35, Col. 8, 28-33 & FIGS. 1-19]).  The tube (which is cylindrical/constant diameter) extends beyond the flange portion in both directions, the flange does not extend into the second, lower portion of the cavity, and the tube fills its vertical extent in a conventional manner.
With regard to claim 2, forming the hole via drilling was conventional [Col. 7, 59].
With regard to claims 3-6, the tube/skirt may be sealed to the substrate via the solder glass frit in the conventional manner which will flow and seal peripheral edges of the skirt to the substrate, and the underside of the skirt sits on the ledge machined into the glass substrate.
With regard to claims 21-22, the tube and the skirt may be each formed from glass material in the usual manner for simplicity’s sake & in order to help match expansion coefficients for the glass assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., US 5,664,395.
With regard to claim 7, the teachings of Collins have been detailed above, and while this reference is silent as to broadly providing the tube/frit together as a unit or sequentially into the hole, either would have been obvious to try, as these would have been the only two possibilities for placing these materials.
With regard to claims 8 & 11, the teachings of Collins have been detailed above (while this reference is silent as to ‘forwarding to another party’, any entity placing the tube may be considered ‘another’ relative to a broad initial ‘provider’, i.e. a manufacturer/driller/etc.), and while this reference does not expressly disclose that the melting of the tube is done via laser, this would have been obvious to try from the limited group of art-conventional options for achieving this glass tube melting step.  With regard to claim 9, an inherent desire to direct this heating laser specifically toward the open tube end to be heated/melted would have been understood when using a laser, and with regard to claim 10, encircling with heat to collapse & close a tube was conventional practice for directed energy melting at the time of the instant invention which would have been prima facie obvious.
With regard to claim 12, forming a hole via drilling was conventional [Col. 7, 59].
With regard to claims 13-15, the tube/skirt may be sealed to the substrate via solder glass frit in the conventional manner which will flow and seal peripheral edges of the skirt to the substrate.
With regard to claims 23-24, the tube and the skirt may be each formed from glass material in the usual manner for simplicity’s sake & in order to help match expansion coefficients for the glass assembly.

Claims 1, 3-9, 11, 13-15 & 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of De Rycke et al., WO 2018/150016.
With regard to claim 1, Jensen teaches a method for making an IG unit wherein two glass substrates (2/3) are sandwiched around spacers (4) & a peripheral seal (19) and evacuated through a pump-out cavity (5) extending through one of the substrates, wherein said cavity may be made larger at an outer side than an inner side, and a flanged pump-out tube comprising an intermediate skirt (8/22) protruding out from the tube has been seated into said cavity via said skirt for bonding [FIG. 7], wherein the tube end is melted shut after evacuation [0072] in order to seal the unit, such that the sealed tube end doesn’t project out past the outer side of the cavity (“at least partly embedded”, i.e., entirely embedded) (throughout, e.g. abstract, [0082 & FIGS. 1-16]).
While Jensen teaches a variety of exemplary flanged pump-out tube designs, it does not expressly disclose that the tube (which is cylindrical/constant diameter) extends beyond the flange portion in both directions and the skirt does not extend into the second, lower portion of the cavity; however, this was still a known alternative design for a pump out tube at the time of the instant invention, as shown for example by De Rycke, which teaches a pre-assembled pump out tube which extends from both sides of its flat, self-supporting flange (throughout, e.g. abstract, [Pg. 29, 2-6 & FIGS. 1-2]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of De Rycke with those of Jensen, in order to yield a recessed, aligned pump out tube with a skirt, which would sit only in an upper, first portion of a stepped recess, using only a known alternate species of tube design with predictable success.  The lower projecting portion of this tube is considered to occupy & fill a general “second portion” of the hole (further, it is noted that extending said tube to the edge – or past the edge – of the inner face of the glass substrate would be considered a change in shape which does not materially alter its function which would have been obvious to one of ordinary skill).
With regard to claims 3-7 (and 13-15), Jensen teaches that a tube/skirt may be sealed to the substrate via frit in the conventional manner [0024] which will flow [0017] and seal the peripheral edges of the skirt to the substrate, wherein a non-flowing support (8) can be provided at an underside of the skirt [0078] and the frit can be pre-provided to the tube as a bonded assembly [0082].
With regard to claims 8-9, Jensen also teaches conventional laser melting [0072], particularly directed to the tube end (as opposed to other elements [0075]).
With regard to claim 11, the teachings of Jensen have been detailed above, and any entity placing the pump-tube may be considered ‘another’ relative to a broad initial ‘provider’/manufacturer/driller/etc. (Jensen also teaches laser-melting as noted above).
With regard to claims 21-24, Jensen teaches that each of the tube [0032] and the skirt flange [0026] (as well as the solder [0024]) may be formed from glass material in a conventional design for a flanged pump-out tube, for simplicity’s sake & in order to help match expansion coefficients for the glass assembly [0037].  De Rycke teaches the same [Pg. 28, 32-34].

Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of De Rycke et al., WO 2018/150016 and further in view of Applicants’ Admitted Prior Art (AAPA).
The teachings of Jensen & De Rycke have been detailed above, and while they do not expressly disclose that substrate holes are formed via drilling, this was a known practice as admitted by Applicants [0007], and would have been obvious to incorporate, in order to form said holes via a conventional process with predictable success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of De Rycke et al., WO 2018/150016 and further in view of Dennis et al., US 9,371,683.
The teachings of Jensen & De Rycke have been detailed above, and while they do not expressly disclose that the laser melting comprises tracing collapsing portions of the tube, this was a known technique as noted by Dennis (cited by Applicants) [Col. 12, 4-10], and would have been obvious to incorporate, in order to seal said tubes via a conventional process with predictable success.


Claims 1-9, 11-15 & 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of Artwhol et al., US 2018/0146797.
With regard to claim 1, Jensen teaches a method for making an IG unit wherein two glass substrates (2/3) are sandwiched around spacers (4) & a peripheral seal (19) and evacuated through a pump-out cavity (5) extending through one of the substrates, wherein said cavity may be made larger at an outer side than an inner side, and a flanged pump-out tube comprising an intermediate skirt (8/22) protruding out from the tube has been seated into said cavity via said skirt for bonding [FIG. 7], wherein the tube end is melted shut after evacuation [0072] in order to seal the unit, such that the sealed tube end doesn’t project out past the outer side of the cavity (“at least partly embedded”, i.e., entirely embedded) (throughout, e.g. abstract, [0082 & FIGS. 1-16]).
While Jensen teaches a variety of exemplary flanged pump-out tube designs, it does not expressly disclose that the tube (which is cylindrical/constant diameter) extends beyond the flange portion in both directions and does not extend into the second, lower portion of the cavity; however, this was still a known alternative design for a pump out tube at the time of the instant invention, as shown for example by Artwohl, which teaches a flanged pump out tube with a flange located at any point between the tube ends [0074-0075 & FIGS. 5A-C]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Artwhol with those of Jensen, in order to yield a recessed, aligned pump out tube with a skirt, which would sit only in an upper, first portion of a stepped recess, using only a known alternate species of tube design with predictable success.  The substantial lower projecting portion of this tube is considered to occupy & fill a general “second portion” of the hole (further, it is noted that any extending of said tube to the edge – or past the edge – of the inner face of the glass substrate would also be considered a change in shape which does not materially alter its function which would have been obvious to one of ordinary skill).
With regard to claim 2 (and 12), Artwhol also teaches the conventional practice of forming pump-out cavities via drilling [0066].
With regard to claims 3-7 (and 13-15), Jensen teaches that a tube/skirt may be sealed to the substrate via frit in the conventional manner [0024] which will flow [0017] and seal the peripheral edges of the skirt to the substrate, wherein a non-flowing support (8) is provided as an underside of the skirt [0078] and the frit can be pre-provided to the tube as a bonded assembly [0082].
With regard to claims 8-9, Jensen also teaches conventional laser melting [0072], particularly directed to the tube end (as opposed to other elements [0075]).
With regard to claim 11, the teachings of Jensen have been detailed above, and any entity placing the pump-tube may be considered ‘another’ relative to a broad initial ‘provider’/manufacturer/driller/etc. (Jensen also teaches laser-melting as noted above).
With regard to claims 21-24, Jensen teaches that each of the tube [0032] and the skirt flange [0026] (as well as the solder [0024]) may be formed from glass material in a conventional design for a flanged pump-out tube, for simplicity’s sake & in order to help match expansion coefficients for the glass assembly [0037].  Artwhol teaches a unitary glass flanged tube as well [0074-0075].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of Artwhol et al., US 2018/0146797 and further in view of Dennis et al., US 9,371,683.
The teachings of Jensen & Artwhol have been detailed above, and while they do not expressly disclose that the laser melting comprises tracing collapsing portions of the tube, this was a known technique as noted by Dennis (cited by Applicants) [Col. 12, 4-10], and would have been obvious to incorporate, in order to seal said tubes via a conventional process with predictable success.




Examiner also notes 
US 2018/0163457, US 5,902,652 & US 2,749,579
as relevant to the pending claims.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed August 8, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  Applicant does not argue against the rejections of claim 11 or its dependent claims.  Arguments against Jensen alone are moot where the rejection is based on a combination of teachings.  Arguments against Jensen+Artwhol are not made.
With regard to claim 1, as noted previously, using either the known flanged tube assemblies of De Rycke or Artwhol in the stepped opening of Jensen would yield the claimed configuration, with the flat skirt in an upper, wider first portion of an opening, and a lower tube projecting into second portion.  While Applicant asserts that lower projecting tube portions of De Rycke would not “fill” the vertical extent of this second portion in the proposed combination, this second portion has not been defined so narrowly in claim 1 as to exclude these exemplary tubes, as noted above (Artwhol and its substantial lower projection is not argued against by Applicants).  Further, it does not appear it would have been non-obvious to continue such a tube throughout/beyond the edge of the glass substrate, thus meeting the claim, as the pump-out tube would still function in precisely the same manner.  Such relationships where the bottom of such a tube projects through all of such a hole are commonplace in this art; see for example the previously cited US 5,902,652 or US 2,749,579.  Further still, all such arguments are moot in light of the Collins art above.
Again, with regard to Applicant’s continued assertion that Jensen does not disclose that the sealed tube does not project past the outer surface of the pane, Examiner does not agree.  As noted previously, the prior art reference’s stated aim of mounting a pump-out tube in a supportive (e.g. stepped) recess (as in Applicant’s invention) results in a tipped-off tube which will explicitly be “at least partially embedded” (which necessarily includes also being more than partially embedded, i.e. fully embedded, such that the tipped-off tube does not project from the hole) to avoid subjecting it to external impacts.  Therefore, the prior art is considered to meet the claimed invention.  This was conventional practice in this art and is also shown by other examples such as Collins.  While Applicants assert that Figure 7 of Jensen depict a tube which does project from the hole, this is moot, as these figures are not analogous to the claim limitation in question – they are only analogous to Applicant’s Figure 6, which also depicts a still-open tube.  The cited teachings of Jensen, to advantageously embed the tube in the hole when tipping it off – which shortens the previously projecting tube – are instead analogous to Applicant’s Figure 7 (or say, US 2012/0148795, cited in the Background of Jensen, or even previously cited US 2,749,579, which also teaches recessing tube ends).  As seen for example in US 2,749,579, it has long been known in this art to support a flanged pump-out tube upon a non-vertical surface of a pump-out cavity, whether on an upper surface of a pane [FIG. 2], or instead in a recessed, stepped surface [FIG. 3], or a recessed, slanted surface [FIGS. 1/4], which obviously allow for sealing the tube end below the outer surface of the pane if desired [Col. 2, 62-65].  Jensen also notes that its tube, flange, and solder disc may all be made from glass material, which helps maintain a comparable expansion coefficient with the glass pane they are being embedded in.  This is considered to meet the claim limitations as written.  Note also previously cited US 2018/0163457, US 2018/0146797, US 5,902,652 & US 2,749,579, all of which also teach glass-flanged glass pump out tubes as is conventional in this art to help seat the tubes and match the other materials.  Flat-flanged tubes extending through the extent of a hole, and those supported & sealed on recessed surfaces within said hole, and tubes which are closed off in said recesses below an outer surface of the pane, were well-known at the time of Applicant’s invention, and the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745